DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 11/15/2021.
Claims 1-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
A terminal disclaimer filed on 11/15/2021 has been accepted.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. Patent # 8,676,875 (hereinafter Smith) in view of Rush et al. U.S. Patent Publication # 2016/0055250 (hereinafter Rush)
With respect to claim 1, Smith teaches one or more non-transitory computer-readable media storing instructions which, when executed by one or more hardware processors, cause: 
receiving, through a user interface by a social media management system (Fig. 1 element “social media platforms) executing on one or more computing devices, user input (i.e. a post) that activates a recipe (i.e. earlier date/time/keyword etc. )(column 3 lines 53-59) (column 8 lines 38-67), wherein the recip
 -responsive to activating the recipe (i.e. filtering out based on earlier/date/time and keyword), monitoring, by the social media management system, one or more social media channels for target content that satisfies the at least one condition defined by the recipe (i.e. monitoring social media platforms retrieve content or posts that contains the given keyword or phrase of interest) (column 2 lines 54-60)(column 6 lines 55-67)(column 7 lines 1-12) (column 8 lines 40-54)
 -detecting, by the social media management system, that target content satisfying, within a threshold level of uncertainty (i.e. maximum number of iterations of the feedback loop or no new relevant downstream content is identifying), the at least one condition defined by the recipe has been posted (i.e. when stop conditions are met, the measurement tool calculates values for one or more metrics for overlapping groups of posts, all posts in a given reply, posts in reply tree, all forwards of given posts etc.) on at least one social media channel of the one or more social media channels (i.e. social media channel) (column 9 lines 1-67)(column 10 lines 1-10). Examiner would like to point out that in column 9 lines 10-12, it states that user of the measurement tool may specify any of these other criteria which means threshold level of uncertainty can be set by user upon his requirements.  
-in response to detecting, by the social media management system, that the target content satisfying, within the threshold level of uncertainty, the at least one condition defined by the recipe has been posted on the at least one social media channel of the one or more social media channel (column 9 lines 1-67) (column 10 lines 1-10), triggering, by the social media management system, the at least one automated responsive action (i.e. automatically tracking effectiveness of bids) of the action specification defined by the recipe (i.e. bids based on keywords )(column 15 lines 14-33, lines 54-67)(column 16 lines 1-11)(column 9 lines 1-10)

	With respect to claim 2, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but  Rush further teaches wherein the recipe includes one or more variables, the instructions further causing: prompting a user to fill in, via a graphical user interface, values for the one or more variables (i.e. adjust/input each input for each variables) (Fig. 5)(Fig. 2b/3)(Paragraph 54, 69-70)
	With respect to claim 3, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but Rush further teaches causing display of summaries, wherein different summaries correspond to different recipes of a set of recipes (Paragraph 61-63); wherein the set of recipes 
	With respect to claim 4, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but  Rush further teaches wherein the at least one condition includes one or more positive conditions and one or more negative conditions (Paragraph 61-62, 72); the instructions further causing: determining that the target content satisfies the at least one condition if and only if at least one positive condition of the one or more positive conditions is satisfied and all negative conditions of the one or more negative conditions are satisfied (Paragraph 61-62, 72)
	With respect to claim 5, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 4, but  Smith further teaches wherein determining that the one or more negative conditions are satisfied (i.e. negative sentiment or stop conditions not met hence negative exit) includes determining that an occurrence of an event was not detected (i.e. stop condition not met) (column 9 lines 49-54)(column 8 lines 55-67)
	With respect to claim 6, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but  Smith further teaches wherein the at least one condition includes a time-based condition that is effective only during a particular timeframe (i.e. potentially relevant post is associated with metadata indicating that it was posted at an earlier date/time than was the relevant content identified, the relevant post may be filtered based on earlier date/time)(column 8 lines 43-54)
	With respect to claim 7, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but Smith further teaches wherein the at least one condition includes a time-based condition that delays the responsive action after the target content has been detected for a defined timeframe. (i.e. potentially relevant post is associated with metadata indicating that it was posted at an 
	With respect to claim 8, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but  Rush further teaches wherein the at least one condition includes a consensus-based condition that is satisfied when a consensus of a plurality of posts on social media channels share a target characteristic or set of characteristics (i.e. matches keyword, personality for the post variable) (Paragraph 70-71)
	With respect to claim 9, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but  Rush further teaches wherein the at least one condition includes a condition based on an outcome of a future event (i.e. predicted rate of success of response)(Paragraph 32, 80 ); wherein the condition is satisfied if the outcome of the future event is detected to have occurred within a threshold level of confidence based on the target content (Paragraph 54-55)(Paragraph 78)
	With respect to claim 10, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but  Rush further teaches wherein the at least one condition includes a location-based condition that is satisfied when a source of the target content is within a threshold distance from a particular location (Paragraph 23, 31, 54, 60, 65)
	With respect to claim 11, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but Smith further teaches wherein the at least one condition includes a content-based condition (i.e. find posts directly related to one or more keywords) which is satisfied when the target content includes a list of words (i.e. Dave’s Taxi)(column 5 lines 49-65) 
	With respect to claim 12, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but Smith further teaches wherein the at least one condition includes a sentiment-based condition (i.e. positive or negative) and an engagement-based condition that is satisfied when a social media post including the target content has a sentiment satisfying a first threshold value 
	With respect to claim 13, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but  Rush further teaches wherein the at least one condition includes a condition that is satisfied when a predicted controversiality associated with the responsive action is less than a threshold value (Paragraph 53-55, 78, 80)
	With respect to claim 14, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but  Rush further teaches wherein the at least one condition includes a tag-based condition and a location-based condition that is satisfied when the target content includes a hashtag and a source of the target content is within a threshold distance of a particular location (Paragraph 6, 58-60, 65)
	With respect to claim 15, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but  Rush further teaches wherein the at least one condition includes a condition that is determined to be satisfied based on a presence or absence of at least one intervening reply to the target content that includes a particular characteristic (Paragraph 31, 62)
	With respect to claim 16, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but  Rush further teaches wherein the at least one condition includes a condition based on a quantified risk factor associated with -4-Application No. 17/139,275 the responsive action (Paragraph 27-28); wherein the responsive action is triggered if the quantified risk is less than a threshold value (Paragraph 54-55).
	With respect to claim 19, it teaches same limitations as claim 1, therefore rejected under same basis.
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. Patent # 8,676,875 (hereinafter Smith) in view of Rush et al. U.S. Patent Publication # 2016/0055250 (hereinafter Rush) further in view of Chauhan et al. U.S. Patent Publication # 2015/0081571 (hereinafter Chauhan)

	With respect to claim 17, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but fails to further teaches wherein the target content includes a social media post from a flier during a flight; wherein the responsive action includes sending, by the social media management system, a notification to a flight attendant on the flight about the social media post.
	Chauhan teaches wherein the target content includes a social media post from a flier during a flight (i.e. sending a tweet to KLM in a feed of communication thread post)(Paragraph 55-59); wherein the responsive action includes sending, by the social media management system, a notification to a flight attendant on the flight about the social media post (I.e. agent responding what’s your flight number) (Paragraph 55-59).  Examiner would like to point out that its obvious that if a user can send a tweet or post anytime, he or can she can send the tweet inflight to the airline/agent/attendant.  Therefore, it would have to been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chauhan’s teaching in Smith and Rush’s teaching to come up with having a flier posting social media post and sending a notification to flight attendant/agent on a flight.  The motivation for doing so would be to direct a message to a known recipient to resolve the problem/issue.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. Patent # 8,676,875 (hereinafter Smith) in view of Rush et al. U.S. Patent Publication # 2016/0055250 (hereinafter Rush) further in view of Marathe et al. U.S. Patent Publication # 2015/0140924 (hereinafter Marathe)
With respect to claim 18, Smith and Rush teaches the one or more non-transitory computer-readable media of Claim 1, but  fails to further teaches wherein the target content relates to an emergency event; wherein the responsive action includes sending, by the social media management system, broadcasting emergency information to users that are within a threshold distance of the emergency event.  
	Marathe teaches wherein the target content relates to an emergency event (i.e. emergency indicator generated by the alert service by source based upon social networking information) (Paragraph 44-45) wherein the responsive action includes sending, by the social media management system; broadcasting emergency information to users that are within a threshold distance of the emergency event (i.e. effectively broadcasting an emergency message near a proximity of the user device)(Paragraph 44-45, 50).  Therefore, it would have to been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Marathe’s teaching in Smith and Rush’s teaching to come up with having generating alert and broadcasting emergency information.  The motivation for doing so would be to alert users and devices in the area of emergency condition in the area.  
Response to Arguments
Applicant's arguments with respect to amended claim limitations filed 11/15/2021 have been fully considered but they are not persuasive. 
With respect to remarks, Applicant stated the following:
A).  Applicant states Rush does not teach “a recipe that associates at least one condition with an action specification for triggering at least one automated responsive action of the actions specification defined by the recipe”.
Examiner respectfully disagrees with the applicant because in column 3 lines 53-59, column 8 lines 38-67, Russ teaches recip
In column 2 lines 54-60, column 6 lines 55-67, column 7 lines 1-12, Russ teaches responsive to activating the recipe (i.e. filtering out based on earlier date/time and keyword), monitoring, by the social media management system, one or more social media channels for target content that satisfies the at least one condition defined by the recipe (i.e. monitoring social media platforms retrieve content or posts that contains the given keyword or phrase of interest) (column 2 lines 54-60)(column 6 lines 55-67)(column 7 lines 1-12)(column 8 lines 40-54).  First Examiner would like to point out that in column 2 lines 54-60, Russ teaches that this invention is in the social media platform, wherein monitoring content on social media platforms and using keywords or phrase such tools may retrieve contents or post that contain given keyword or phrase from various social media platforms.  In column 6 lines 55-67, column 7 lines 1-12, column 8 lines 40-54, Russ teaches retrieve content or posts that contains the given keyword or phrase of interest from social media such as twitter as well as filtering out content based on earlier date/time and keyword. 
In column 9 lines 1-67, column 10 lines 1-10, Russ teaches detecting, by the social media management system, that target content satisfying, within a threshold level of uncertainty (i.e. maximum number of iterations of the feedback loop or no new relevant downstream content is identifying), the at least one condition defined by the recipe has been posted (i.e. when stop conditions are met, the measurement tool calculates values for one or more metrics for overlapping groups of posts, all posts in a given reply, posts in reply tree, all forwards of given posts etc.) on at least one social media channel of the one or more social media channels (i.e. social media channel) (column 9 lines 1-67)(column 10 lines 
In column 15 lines 14-33, lines 54-67, column 16 lines 1-11, column 9 lines 1-10, Russ teaches in response to detecting, by the social media management system, that the target content satisfying, within the threshold level of uncertainty, the at least one condition defined by the recipe has been posted on the at least one social media channel of the one or more social media channel (column 9 lines 1-67) (column 10 lines 1-10), triggering, by the social media management system, the at least one automated responsive action (i.e. automatically tracking effectiveness of bids) of the action specification defined by the recipe (i.e. bids based on keywords )(column 15 lines 14-33, lines 54-67)(column 16 lines 1-11)(column 9 lines 1-10)
	Smith does not explicitly teach the word “recipe”.  Rush teaches user input that actives a recipe (i.e. variable/sub variable/condition) wherein the recipe associates at least one condition (i.e. set of variable includes person variable, influence variable, condition variables) with an action specification for triggering at least one automated responsive action when the at least one condition is satisfied (i.e. user may be notified of the post via a notification) (Paragraph 21-25); responsive to activating the recipe, monitoring, by the social media management system, one or more social media channels for target content that satisfies the at least one condition defined by the recipe (i.e.  post variable may include directed sentiments, positive or negative sentiment for example “Give me a burger over a salad any day”)(Paragraph 61-63); detecting, by the social media management system, that target content satisfying, within a threshold level of uncertainty (i.e. exceeds a threshold), the at least one condition defined by the recipe has been posted (i.e. provides weights for each variable, and activate notifications if the score exceeds the threshold) on at least one social media channel (Paragraph 54-55, 61-63, 77-78).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Guminy et al. U.S. Patent Publication # 2014/0019225 which in Paragraph 13 and 60 teaches having social network website having influence incentive rule for the user which satisfies the incentive threshold defined in the user networking incentive rule.
B).  Markey et al. U.S. Patent # 9,734,722 which teaches about providing flight status views that the user has the ability to share, and/or post in-flight experiences, flight status information etc.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453